Title: To Thomas Jefferson from Jean Dacqueny, 10 July 1803
From: Dacqueny, Jean
To: Jefferson, Thomas


          
            New york july 10th. 1803
          
          Since ten years I have been a printer in Charleston and having during six conducted freneau & paine’s city gazette, I tooke upon me to offer you my services as such. Lousianna being now ceded to the United States I am thinking that your honor will establish there a government similar to that of the different states of the Union. Therefore a printer there will be useful, and if I am happy enough to get a letter of recommendation from you, I am sure I will get the preference from the gentleman you shall be pleased to send there as governor. The letter which is inclosed in this and directed to citoyen Pichon, is recommendation from a most eminent man in the french government; I beg your honor to have the goodness of sending it to Mr Pichon. Be pleased, sir, to let me know your answer as I am going to New-Orleans in a few weeks, I should like to know your excellency’s opinion on this subject.
          
          I am your excellency’s most Obedient Servant
          
            J. Dacqueny
            409 pearl-street, New-york
          
          
            N. B. I take also the liberty of sending you one of my Catalogues; if any books could please your honor Let me know of it by your next.
          
        